EXHIBIT 10.2

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
October 5, 2003 between                  (the “Executive”) and Florists’
Transworld Delivery, Inc. (“FTD”).

 

WHEREAS, the parties hereto previously entered into an employment agreement
dated as of May 20, 2003, (the “Agreement”) setting forth the terms of the
Executive’s employment with FTD; and

 

WHEREAS, the parties desire to modify certain terms of the Executive’s
employment and amend the Agreement in connection with the transactions
contemplated by the Agreement and Plan of Merger between Mercury Man Holdings
Corporation, a Delaware corporation, Nectar Merger Corporation, a Delaware
corporation, and FTD, Inc., a Delaware corporation, dated as of October 5, 2003
(the “Merger Agreement”) and such other agreements entered into in connection
with the Merger Agreement (the “Ancillary Agreements”), effective as of the
Effective Time under the Merger Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, FTD and the Executive hereby agree as follows:

 

1.             Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

 

2.             Amendments to Agreement.

 

Clauses (ii) and (iii) of Section 3(b) shall be amended to read as follows:

 

“(ii)         (A) a material adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position that the Executive held immediately prior to the Change of Control
other than any such change resulting from (x) the Company’s ceasing to be a
public company or (y) the Executive’s no longer having the functions,
responsibilities and duties held by an officer of a public company; (B) a
reduction in the Executive’s base salary from the rates in effect immediately
prior to the Change of Control or a material modification in the scope of the
Executive’s right to participate in any bonus program offered to
similarly-situated employees; or (C) the termination or denial of the
Executive’s rights to Benefits at least as great in the aggregate as are payable
thereunder immediately prior to the Change of Control or a reduction in the
scope or value thereof other than a general reduction applicable to all
similarly-situated employees;

 

(iii)          a change in circumstances following the Change of Control,
including, without limitation, a change in the scope of the business or other
activities for which the Executive was responsible immediately prior to the
Change of Control, which has rendered the Executive unable to carry out any
material portion of the authorities, powers, functions, responsibilities or
duties attached to the position held by the Executive immediately prior to the
Change of Control other than any such change resulting from (x) the Company’s
ceasing to be a public company or (y) the Executive’s no longer having the
functions, responsibilities and duties held by an officer of a public company,
which situation is not remedied within 30 calendar days after written notice of
such change given by the Executive;”.

 

3.             Continuing Effectiveness of Agreement.  Except as expressly
provided herein to the contrary, the Agreement shall remain unaffected and shall
continue in full force and effect after the date hereof.

 

4.             Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
counterparts delivered by telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Any such counterpart
delivered by telecopy shall be effective as an original for all purposes.

 

5.             Effective Date.  This Amendment shall only become effective as of
the Effective Time, as defined in the Merger Agreement.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first set forth above.

 

 

 

 

 

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------